DETAILED ACTION
Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive. 
In response to applicants arguments that “none of these materials are necessarily and inevitably ballistic” the examiner respectfully disagrees.  The applicant simply claims a ballistic material. Materials such as fiberglass, plastic, carbon fiber, aluminum, or steel and polyethylene as disclosed by Minke can be reasonably and broadly construed as ballistic material.  Applicant should note that ballistic weapons are weapon systems broadly categorized as those which fire a tangible projectile.  Examples of such weapons include (but are not limited to) slingshots, dart guns, bow and arrows, cross bows, etc. Therefore, the material of Minke can be reasonably and broadly construed as ballistic material since it is capable of providing protection against ballistic weapons such as slingshots, dart guns, bow and arrows, cross bows, even low caliber firearms.  In an attempt to expedite prosecution, the examiner called the applicant multiple times and left a voicemail.  No response was ever received. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 17, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minke (US 2016/0368738).
Regarding claims 1, 6, 7, 21, and 22, Minke discloses An aerial lift system (clearly seen in Fig. 1) providing ballistic protection (applicant should note “providing ballistic protection” is a recitation of intended use; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.) comprising: 
an aerial lift device 28 comprising a floor and a sidewall, the floor and the sidewall defining an interior cavity 54 adapted for supporting one or more persons therein (Bucket 28 includes front wall 30a, rear wall 30b, left wall 30c, right wall 30d, and bottom wall 32); and a liner 30 comprising a floor and a sidewall and being adapted to be positioned within the interior cavity of the aerial lift device (clearly seen in Fig. 2 and 3), and optionally (applicant should note that the limitation following optionally is not considered a positive limitation since it is in the alternative which suggest it is not a limiting concept) defining an opening between the aerial lift device and the liner; and wherein at least one of the following: the system further comprises a ballistic material adapted to be positioned in the opening between aerial lift device and the liner; Par. 0021: “Bucket 28 may be made of a dielectric or electrically conductive material, such as fiberglass, plastic, or a metal or metal alloy, for example, with suitable materials including carbon fiber, aluminum, and steel. Bucket 28 includes front wall 30a, rear wall 30b, left wall 30c, right wall 30d, and bottom wall 32 which together provide bucket 28 with a generally rectilinear configuration having an open upper end and an open interior 34” Applicant should note that carbon fiber, aluminum and steel are known ballistic materials that are capable of providing ballistic protection); or the liner is comprised of a ballistic material (Par. 0024: “Liner 30 is made of a dielectric material, such as fiberglass or a plastic such as polyethylene.” Applicant should note that polyethylene is a known ballistic material capable of providing ballistic protection).
Regarding claim 17, Minke discloses wherein the ballistic material comprises ultra-high molecular weight polyethylene, fiberglass, an aromatic polyamide, an aromatic polyester, a thermoset liquid-crystalline polyoxazole, high modulus polypropylene, or nylon (Par. 0024: “Liner 30 is made of a dielectric material, such as fiberglass or a plastic such as polyethylene.” Applicant should note that polyethylene is a known ballistic material capable of providing ballistic protection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 15-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Minke in view of Citterio (US 2016/0178328).
Regarding claims 8 and 9, Minke does not expressly disclose the weight of the ballistic material used.  
Citterio teaches that is known for ballistic materials such as polyethylene fibers to have a weight of less than 20kg/m2 or 10 kg/m2 (Par. 0034; 0035; 0039).
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Minke such that the ballistic material have a weight of less than 20kg/m2 or 10 kg/m2, in view of Citterio, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
Regarding claim 15-19, Minke does not expressly disclose wherein the ballistic material polyethylene is  made from unidirectional fibers positioned between layers of resin.
Citterio teaches that is known for polyethelene to be used for ballistic protection and that polethelein is a composite, woven ultra-high molecular weight polyethylene that is capable of a tensile strength to weight ratio of at least 2000 kN-m/kg (Par. 0039).

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Minke such that the ballistic material was a composite, woven ultra-high molecular weight polyethylene, in view of Citterio, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minke in view of Johnston et al (US 2016/0187107) [hereinafter Johnston].
Regarding claims 11 and 12, Minke does not expressly disclose the thickness of the ballistic material.  
Johnston teaches that it is known to provide ballistic material with a thickness of from about 4 to about 40 mm or of about 5 to about 25 mm (Par. 0023: The thickness of the rigid composite may vary from approximately 4.7625 mm to about 36.5125 mm).
	IT would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Minke such that the material had a thickness between 4 and 40mm, in view of Johnston, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minke in view of Dyke et al (US 2014/0311329) [hereinafter Dyke].
Regarding claim 20, Minke does not disclose wherein the ballistic material comprises a water-resistant gel coating on its exterior surface.
Dyke teaches that it is known in the art of ballistic materials to provide a gel coating between layers (Par. 0026).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Minke such that there was a gel coating on the ballistic liner, in view of dyke, dissipating the kinetic energy between the liner layer and lift device. 

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or render obvious the combination including: a ballistic material adapted to be positioned between the liner and the aerial lift device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641